      WHEREFORE, the PlaintifP, ELLEN FIELD demands judgment against the

Defendants, KROGER, KROGER GROCERY STORE at 1510 Eastridge Road, Richmond, VA

23229, KROGER LIMITED PARTNERSHIP I, AND THE KROGER COMPANY jointly and

severally, in the sum of TWO MILLION FIVE HUNDRED THOUSAND AND 00/100

DOLLARS ($2,500,000.00) for compensatory damages, her costs expended in this action and

prejudgment interest from the date of injury, under the theory of respondent superior,

master/servant, vicarious liability and agency principles.


      TRIAL BY JURY IS DEMANDED.



                                             ELLEN FIELD,



                                             BY:
                                                     Counsel



Emmet D. Alexander, Esquire (VSB No. 41248)
Michael R. Kro1, Esquire (VSB No. 80584)
Robert G. Maury, Esquire (VSB No. 88233)
Alexander Law Group, PLC
6601 Irongate Square, Suite A
Richmond, Virginia 23234
9 804-271-1969
g 804-271-0806
michael@alexanderlawgroupplc.com
